Order denying motion to direct the receiver to pay over certain moneys to Theodore Haebler modified by directing the receiver to pay out of the receivership fund $646.35, with interest from May 19, 1930, and the costs and disbursements on this appeal unless, within five days from service of a copy of the order herein, the receiver furnish a bond, with corporate surety, to pay the said $646.35 and the costs on this appeal in the event that the judgment, so far as it relates to costs in the action of Haebler v. Crawford, be affirmed. As thus modified the order is affirmed, with ten dollars costs and disbursements. (Matter of Carnegie Trust Co., 161 App. Div. 280; Columbian Ins. Co. v. Stevens, 37 N. Y. 536; Locke v. Covert, 42 Hun, 484.) Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.